June 01, 2007


Ms. Barbara L. Emerson
Bellinger & DeWolf, L.L.P.
10000 N. Central Expressway, Suite 900
Dallas, TX 75231

Mr. Philip Durst
Deats Durst Owen & Levy, P.L.L.C.
1204 San Antonio, Suite 203
Austin, TX 78701
Ms. Barbara E. Rosenberg
Assistant City Attorney
1500 Marilla Street, Room 7B North
Dallas, TX 75201

RE:   Case Number:  04-0821
      Court of Appeals Number:  05-03-01787-CV
      Trial Court Number:  2002-2355

Style:      DALLAS FIRE FIGHTERS ASSOCIATION, KEN CLOWER, BRETT STIDHAM, ET
      AL.
      v.
      CITY OF DALLAS

Dear Counsel:

      Today the Supreme Court  of  Texas  issued  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to the trial court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |